Citation Nr: 1532264	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-06 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability as a result of a right L3-L4 hemilaminectomy performed at a VA hospital in September 1984. 

2.  Entitlement to an effective date earlier than September 17, 1999, for the grant of service connection for degenerative joint disease of the lumbar spine with residual scar from laminectomy.

3.  Entitlement to a higher initial rating for degenerative joint disease of the lumbar spine with residual scar from laminectomy, initially rated as 40 percent disabling from September 17, 1999.

4.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to April 1969 and from February 1977 to July 1979.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from August 1995 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Hartford Connecticut.  The August 1995 rating decision denied entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  The August 2010 rating decision granted service connection for degenerative joint disease of the lumbar spine with residual scar from laminectomy and assigned an initial 40 percent rating, effective September 17, 1999.

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in December 2012.  A transcript of the hearing has been reviewed and associated with the claims file. 

The Board observes that during the December 2012 hearing, the Veteran reported a number of disabilities that he suggested were due to his service-connected degenerative joint disease of the lumbar spine, which included bladder dysfunction, bowel dysfunction, erectile dysfunction, and bilateral neuropathy of the lower extremities.  However, he stated that he did not wish to bring a claim for the noted disabilities.  As such, they will not be referred to the RO for adjudication.  

The Board further notes that the Veteran has indicated on multiple occasions, including at his December 2012 hearing, that he is unable to work due to his service-connected back disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating, as noted above.  

The issues of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 and entitlement to an initial increased rating for degenerative joint disease of the lumbar spine, as well as the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1984 rating decision, the RO denied the Veteran's claim of service connection for what was characterized as a low back disability.  The Veteran appealed that decision to the Board, which denied the Veteran's claim of service connection for a low back disability in a May 1986 decision.

2.  The Veteran filed a petition to reopen the previously denied claim for service connection for a low back disability that was received by the RO on September 13, 1989.


CONCLUSION OF LAW

The criteria for an effective date of September 13, 1989, for the grant of service connection for degenerative joint disease of the lumbar spine with residual scar from laminectomy have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated; thus, the intended purpose of the VCAA notice has been fulfilled, and no additional notice is required as to downstream issues, including the effective date of the benefit.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  As such, additional notice is not required for the Veteran's earlier effective date appeal.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  To that end, as pertains to the claim decided herein, the Veteran's service treatment records are associated with claims file.  All pertinent post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  In so finding, the Board acknowledges, as discussed at length below, that two volumes of the Veteran's claims file were lost and have not yet been fully recovered.  However, as discussed below, the missing documents are dated from, at the earliest, December 1989.  As the Board is herein granting an effective date of September 13, 1989, for the award of service connection for degenerative joint disease of the lumbar spine with residual scar from laminectomy, there can be no prejudice in considering the claim without the benefit of any documents missing from the file that post-date the effective date assigned herein.  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   At the December 2012 Board hearing, the undersigned asked questions designed to ensure that the Veteran was aware of the issues before the Board and that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

As VA has satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of the claim decided herein.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Criteria and Analysis

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received. 38 U.S.C.A. § 5110(a) (West 2014).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).  The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue, a situation not applicable in this case.  See 38 U.S.C.A. § 5110(g).

It is well established that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the claim).

In this case, the Veteran was originally denied service connection for a low back disability by a rating decision issued by the RO in November 1984.  The Veteran appealed that denial to the Board, which denied the claim in a May 1986 decision.  The Board decision was final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  As such, new and material evidence was required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

The Veteran is seeking an effective date prior to September 17, 1999, for the award of service connection for degenerative joint disease of the lumbar spine with residual scar from laminectomy.  Specifically, he contends that the effective date should be in 1984, on the date he initially filed a claim of service connection for a lumbar spine disability.

At the outset, the Board finds that some discussion of the complex procedural history of this case would be beneficial.  In that connection, the Board notes that during the pendency of the claim, two volumes of the Veteran's claims file were lost.  Although the claims file has been partially reconstructed, there appear to be additional records that have not been recovered.  To that end, in a September 2008 decision, the Court noted that documents appeared to have been lost dating from December 1989 to June 1999.  The Court further observed that throughout the course of adjudication of his claim for benefits under 38 U.S.C.A. § 1151, the Veteran made several arguments regarding direct service connection for his back condition.  Thereafter, in a September 2009 decision, the Board found that communication received by the RO in September 1999 constituted a timely notice of disagreement with a July 1999 rating decision in which the RO had found that new and material evidence had not been received to reopen the claim of service connection for a back disability.  The RO subsequently issued a rating decision in April 2010 in which it granted the Veteran service connection for degenerative joint disease of the lumbar spine with residual scar from laminectomy, assigning an effective date of September 17, 1999-the date the notice of disagreement with the July 1999 rating decision was received.

As noted above, the Board denied the Veteran's initial claim for service connection for a low back disability in May 1986.  Review of the claims file demonstrates that the Veteran subsequently filed a petition to reopen the previously denied claim of service connection for a back disability; this claim was received by the RO on September 13, 1989.  That claim was denied in a November 1989 determination letter.  No notice of disagreement with the November 1989 denial is present in the record.  However, as discussed above, the Board notes that two volumes of the Veteran's claims file were lost during the pendency of this claim.  As noted above, although the claims file has since been reconstructed, there appear to be additional records that have not been recovered, including records dating from as early as 1989.  As such, there is no way to know what actions were taken by the Veteran or the RO after the issuance of the November 1989 determination letter.  In other words, the Board is unable to determine whether the Veteran filed a timely notice of disagreement with the November 1989 denial, as it cannot be concluded that all documents from that time period have been re-associated with the claims file.  Because it is unable to determine whether a timely notice of disagreement was filed with the November 1989 denial, and because the Veteran has consistently contended that he has continuously prosecuted the service connection claim, the Board finds that an effective date of September 13, 1989-the date the RO received the Veteran's petition to reopen the previously denied claim of service connection for a lumbar spine disability-is warranted.

In so finding, the Board acknowledges the Veteran's contention that the effective date should be in 1984, the date of his initial claim for service connection.  However, as noted above, the effective date will be the date of receipt of a claim to reopen or the date entitlement arose, whichever is the later.  Here, as noted above, the initial claim for service connection was finally disallowed by the Board in the May 1986 decision.  New and material evidence was thus required to reopen the claim.  Because the Board denied the Veteran's initial claim in a May 1986 decision that became final, the date of filing of that claim is not applicable to the assignment of an effective date in this case.  The evidence also shows that the date of receipt of the claim to reopen was, at the earliest, September 13, 1989-the date VA received the Veteran's first communication following the May 1986 Board denial.  As such, an effective date prior to September 13, 1989, is not warranted.  The law is well-established that the effective date is assigned based on the date that the application or claim upon which service connection was eventually granted was received by VA.  See 38 C.F.R. § 3.400; Lalonde, 12 Vet. App. at 382-83.

In light of the foregoing, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to an effective date for the award of service connection for degenerative joint diseases of the lumbar spine with residual scar from laminectomy of September 13, 1989, the date his petition to reopen the previously denied claim of service connection for a back disability was received by VA.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990).


ORDER

Entitlement to an effective date of September 13, 1989, for the award of service connection for degenerative joint disease of the lumbar spine with residual scar from laminectomy is granted.


REMAND

Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

As noted above, the Board remanded the issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 in September 2009.  Pursuant to the remand directives, the AOJ was instructed, in pertinent part, to determine what time period the lost records span, notify the Veteran of what evidence was lost and allow him the opportunity to submit additional evidence, identify the original sources of any lost evidence, and attempt to obtain copies of all identified records not already associated with the claims file.  Thereafter, the AOJ was instructed to re-adjudicate the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.

As discussed above, the Board notes that at the time of the September 2009 Board remand, two volumes of the Veteran's claims file had been lost.  Subsequent to the remand directive, the RO indicated that the missing volumes of the claims file had been received.  However, a review of the record demonstrates that the claims file remains incomplete.  In this regard, records from December 1989 to June 1999 have not been fully obtained.  Specifically, the Veteran's initial claim for benefits under 38 U.S.C.A. § 1151, the June 1991 rating decision, the March 1992 notice of disagreement, and the August 1995 rating decision are not of record.  There is no indication that the AOJ has notified the Veteran of this-or any other-missing evidence or allowed him the opportunity to submit any evidence he may have.  Additionally, the AOJ has to date failed to re-adjudicate the claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  

As such, remand is again required to comply with the Board's previous remand directives.  The Court has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

Increased Rating

As of September 17, 1999, the Veteran's degenerative joint disease of the lumbar spine has been assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  He contends that a higher disability rating is warranted.

The Board notes that the rating criteria governing spinal disorder was revised twice during the time period covered by this appeal, on both September 23, 2002, and September 26, 2003.  See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002), and 68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because the amendments have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  38 U.S.C.A. § 5110(g) (2014); VAOPGCPREC 3-2000; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

With respect to the rating criteria in effect prior to September 26, 2003, Diagnostic Code 5292 provided that severe limitation of motion of the lumbar spine warranted a 40 percent rating.  This was the highest available schedular evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Similarly, Diagnostic Code 5295 provided that a 40 percent evaluation required severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  This was the highest available schedular evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

In regards to intervertebral disc syndrome, prior to September 23, 2002, Diagnostic Code 5293 provided that severe intervertebral disc syndrome with recurring attacks and intermittent relief warranted a 40 percent evaluation.  Pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief warranted a 60 percent evaluation.  This was the highest available schedular evaluation.  38 C.F.R. § 4.71a (2002).

Effective September 23, 2002, Diagnostic Code 5293 was amended to provide for evaluation of intervertebral disc syndrome either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  67 Fed. Reg. 54,345-01 (August 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449-01 (June 10, 2004) (correcting the omission of Notes 1 and 2).

The amendment to regulations governing the spine, effective September 26, 2003, renumbered all of the spine diagnostic codes and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2014).  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis or the entire thoracolumbar spine warrants a 40 percent rating. Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

Under current provisions for rating intervertebral disc syndrome, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under Section 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).

For evaluation of intervertebral disc syndrome, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable. With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  This is the highest available schedular evaluation.  Id.

For purposes of evaluations under current Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

During the December 2012 hearing before the undersigned Acting Veterans Law Judge, the Veteran reported that all treatment for his service-connected lumbar spine disability was provided by the VA.  A review of the claims file reflects that sporadic VA treatment records from July 1984 to November 2002, from May 2006 to July 2007, and from April 2010 to January 2012 are present in the record.  Also of record are single medical records provided by the Veteran in November 2012 and August 2013.  However, it does not appear that a complete copy of the Veteran's treatment records from all of his VA treatment providers are present in the record.  As such, all outstanding records regarding treatment for the Veteran's degenerative joint disease of the lumbar spine throughout the appeal period must be obtained and associated with the claims file.

The Veteran was provided VA examination most recently in March 2010.  Report of that examination reflects that the examiner found, with regard to intervertebral disc syndrome, that the Veteran reported having exacerbation of back pain symptoms approximately twice a day for a period of 3 to 4 days in which he is unable to perform more than activities of daily living.  Subsequent VA treatment records demonstrate continued complaints of chronic back pain with medical treatment.  Notably, in a record dated in November 2012 and in an opinion dated in August 2013, the Veteran's treatment providers stated that he had episodes of severe back pain where he needs complete bed rest, heat and pain medicines.  It was further noted that the Veteran usually needs more than 10 weeks of bed rest for his back pain every year.  

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the first discussion of intervertebral disc syndrome of record was provided in the March 2010 VA examination report.  However, it is unclear from the record whether the Veteran was actually diagnosed with intervertebral disc syndrome at that time, or at any point prior to that date.  Similarly, although referencing the Veteran's incapacitating episodes and need for bed rest, the November 2012 and August 2013 did not clarify whether the Veteran in fact experiences intervertebral disc syndrome.  As such, a VA examination and opinion is necessary in order to determine whether the Veteran experiences intervertebral disc syndrome currently, and if so, at what point the disease was first manifested.  Examination, and an opinion based on a thorough review of the Veteran's claims file in its entirety, is also necessary to determine the level of severity of the Veteran's lumbar spine disability throughout the appeal period.  See 38 U.S.C.A. § 5103A.

As an additional matter, the Board notes that the appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence, unless initial AOJ review of the evidence is waived.  38 C.F.R. § 19.31(b)(1) (2014).  

Here, however, after the issuance of SSOCs in July 2006 and January 2012, in which collectively all the issues on appeal were addressed, the Veteran submitted evidence pertinent to his claims.  However, the AOJ did not prepare an SSOC considering this newly received evidence, and no withdrawal of the appeal of these questions has been submitted by the Veteran.  Thus, a remand is required so that an SSOC may be issued.

TDIU

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran has stated on multiple occasions, including at his December 2012 hearing before the undersigned Acting Veterans Law Judge, that he is unable to work due to his service-connected degenerative joint diseases of the lumbar spine with residual scar from laminectomy.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The Veteran, however, has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the AOJ because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

Specifically, the Board acknowledges that the Veteran has been rated as 100 percent disabled due to service-connected posttraumatic stress disorder (PTSD) since July 1984.  However, as noted above, the Veteran has contended on multiple occasions, including at his December 2012 hearing, that he is unable to work due to another service-connected disability-his degenerative joint diseases of the lumbar spine with residual scar from laminectomy.  The Board further notes that the Court has held that a claim for a TDIU is potentially not moot even when a schedular 100 percent disability rating has been granted.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014)).  Thus, the issue of entitlement to a TDIU for the entirety of the appellate period remains before the Board.

Further, the Board notes that the RO has not addressed the issue of whether the Veteran is unemployable due solely to service-connected disabilities.  Therefore, the question of whether the Veteran is entitled to a TDIU must be returned to the AOJ for adjudication.  In particular, on remand the AOJ must obtain a medical opinion addressing the effect of all of the Veteran's service-connected disabilities, when considered together, on his unemployability.  Accordingly, on remand, an opinion regarding the effect of all of the disabilities together on employability must be obtained.  That opinion must consider this specific Veteran's educational and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

In view of the foregoing, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is the Veteran's ultimate responsibility to submit.  The letter must particularly notify the Veteran of the information and evidence necessary to substantiate entitlement to a TDIU rating.

2.  Locate and obtain the records from December 1989 to June 1999 that remain missing from the Veteran's claims file.  Specifically, the AOJ must obtain and associate with the claims file the initial claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, the June 1991 rating decision, the March 2002 notice of disagreement, and the August 1995 rating decision.  If the evidence cannot be obtained, the AOJ must notify the Veteran of the identified records and allow him the opportunity to submit any of the identified evidence he may have, or any other evidence that may be relevant to his claims.

3.  Obtain all outstanding VA treatment records for the Veteran's lumbar spine disability.  Specifically, all VA treatment records from September 1988 to the present must be obtained and associated with the claims file.

4.  After securing any additional records, schedule the Veteran for examination to determine the severity of his lumbar spine disability throughout the appeal period and to determine the impact of all of his service-connected disabilities on his employability.  The Veteran must be notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  

The entire claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  

Lumbar spine-After a review of the claims file, the examiner must determine the severity of the Veteran's lumbar spine disability for the entirety of the appeal period-beginning September 13, 1989, and continuing to the present.  Specifically, the examiner must provide opinions for the following:

a.  Does the evidence demonstrate reduced range of motion of the lumbar spine prior to September 17, 1999?  If so, was the reduced range of motion slight, moderate, or severe?

b.  Did the Veteran have lumbosacral strain prior to September 17, 1999?  If so, please describe pertinent symptomatology.

c.  Determine whether intervertebral disc syndrome existed prior to the March 2010 VA examination and if so, provide the date the condition first manifested.  The examiner must describe the symptoms associated with intervertebral disc syndrome under the applicable rating criteria, including a discussion of whether the disability was manifested by pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  The examiner must also state the total duration of incapacitating episodes due to intervertebral disc syndrome over any given 12-month period, if such episodes have been present at any point during the appeal period.  

TDIU-The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service-connected disorders.  The examiner must also opine as to whether the Veteran is unable to obtain or retain employment due only to his service-connected lumbar spine disability.  A full explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a full explanation provided for that conclusion.

The Veteran's service-connected disabilities are as follows: PTSD and degenerative joint disease of the lumbar spine with residual scar from laminectomy.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she must so state, and the examiner must provide the reasons why an opinion would require speculation.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority. If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CAROLINE B. FLEMING
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


